Citation Nr: 0903764	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-44 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active military service from October 1967 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  Jurisdiction over the case was 
subsequently transferred to the RO in Providence, Rhode 
Island.

In May 2007 the Board remanded this issue to for further 
development.  


FINDING OF FACT

A chronic back disorder was not present within one year after 
the veteran's discharge from service, and any currently 
present back disability is not etiologically related to 
service.


CONCLUSION OF LAW

Back disability was not incurred in or aggravated by active 
duty, and the incurrence or aggravation of arthritis of the 
back during such service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 
  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO sent the veteran a letter in 
May 2004, prior to the September 2004 rating decision on 
appeal, advising him of the elements required to establish 
entitlement to service connection and of the respective 
duties of VA and the claimant in obtaining evidence.  
Although the veteran was not provided notice with respect to 
the disability-rating or effective-date element of the claim 
until May 2007, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for either disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board also finds that the veteran has been afforded 
adequate assistance in regard to the claim herein decided.  
The veteran's service treatment records (STR) and service 
personnel records (SPR) are on file, as are treatment records 
from those VA and non-VA medical providers identified by the 
veteran as having relevant records.  In addition, the veteran 
has been afforded an appropriate VA examination.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such evidence..

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claims herein decided were insignificant 
and not prejudicial to the veteran.  Accordingly, the Board 
will address the merits of the claim.


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability; medical 
evidence, or in some circumstances lay evidence, of  in-
service incurrence or aggravation of a disease or injury; 
and, a link, established by medical evidence, between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

If arthritis becomes manifest to a compensable degree within 
one year after discharge from service, such disorder shall be 
presumed to have been incurred in or aggravated by service 
even if there is no evidence of such disorder during service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307. 3.309(a). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran asserts he has a current low back disorder caused 
by a helicopter crash in Vietnam in 1968.

STR include an entry in February 1971 for treatment of a 
painful left testicle, which the veteran attributed at the 
time to a helicopter crash in August 1970 but was 
subsequently diagnosed as mild epididymitis.  STR are 
negative for evidence of a back injury or disorder.  The 
Report of Medical Examination performed in February 1972 in 
conjunction with the veteran's separation from service shows 
clinical evaluation of the spine and other musculoskeletal 
systems as "normal."

The veteran had a VA PTSD examination in June 2004 in which 
he recounted stressful experiences in service including 
having his helicopter hit by enemy fire and witnessing the 
crash of a friend's helicopter; he did not mention being in a 
helicopter crash himself.

The earliest documentation of a back disorder pertains to a 
workplace injury in July 2000.  Private (non-VA) treatment 
records dating from July 2000 through February 2005 document 
that the veteran was working for sanitation services and fell 
off a truck onto some tree branches; he received hospital 
treatment and ceased working after the workplace injury due 
to back pain.  An X-ray in July 2000 showed evidence of a 
preexisting chronic disc disease and arthrosis.  

A private examination report, dated in February 2005, notes 
the presence of flat lumbar lordosis and X-ray evidence of 
severe osteoarthritic changes in the lumbar area, with 
compression of the L5 vertebra and extreme loss of joint 
space between L4-5 and L5-S1.  The clinical diagnosis was 
chronic back pain.

A Social Security Administration (SSA) medical assessment in 
February 2005, by a physician, notes the veteran had alleged 
chronic low back pain and weakness in the legs since falling 
off a truck in 1999.  The physician noted magnetic resonance 
imaging (MRI) was consistent with disc herniation at L4-5 and 
spinal X-rays were consistent with severe osteoarthritic 
changes of the lumbosacral spine, compression changes at L5, 
and loss of joint spaces at L4-5 and L5-S1.  The physician's 
diagnosis was degenerative disc disease (DDD) of the 
lumbosacral spine with medical onset on July 10, 2000.

The veteran had a VA examination of the spine in August 2008.  
The examining physician reviewed the claims file and noted 
the workplace injury in 2000.  The veteran reported being 
involved in a helicopter crash in service when the aircraft 
lost power; he stated he complained of back pain at the time 
but reenlisted and had no problem thereafter performing 
duties as a helicopter crew chief.  The veteran denied any 
orthopedic or neurological treatment after the workplace 
injury eight years previously.

Clinical examination of the veteran was essentially normal in 
terms of gait and range of motion.  The examiner diagnosed 
normal examination with no functional impairment.

The examiner stated that although it appeared the veteran was 
involved in a helicopter crash he was evidently able to 
continue on active duty for three to four years.  There 
significant convoluted history of injury as a civilian 
certainly precipitated the back problems, which obviously 
were not present during the veteran's period of service.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).
 
In this case the Board finds that the VA examination report 
constitutes competent and uncontroverted medical opinion 
showing that the veteran's current back disorder - if any - 
did not result from an injury in service.  The examiner 
reviewed the claims file, considered the veteran's subjective 
account and the documented medical history, conducted a 
clinical examination, and arrived at a medical conclusion 
with supporting rationale.  

The Board accordingly has no basis on which to question the 
opinion of the examiner.  The Board further notes that the 
opinion of the VA examiner is in complete accord with the SSA 
physician's finding that medical onset of the current back 
disorder was in July 2000.

In this case, the veteran's account of a helicopter crash 
with resulting back injury in service is not supported by any 
medical or objective lay evidence.  Further, even if the 
Board accepts the veteran's account of an undocumented 
helicopter crash (as indeed the VA examiner accepted it at 
face value), service connection would not be in order for a 
back disability because no evidence of a back disorder was 
found on the examination for discharge, there is no post-
service medical evidence of any back disorder until many 
years after the veteran's discharge from service, and the two 
medical opinions addressing the etiology of the veteran's 
back disability are both against the claim.

Accordingly, the Board concludes that service connection is 
not warranted for back disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.


ORDER

Service connection for a back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


